      Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
288 EXPRESS, LLC, d/b/a EXPRESS LANE                 )
FOOD STORE, ASHOK KUMAR BHASIN,                      )
and USHA BHASIN,                                     )
                                                     )
                              Defendants.            )

                                           COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD

STORE, ASHOK KUMAR BHASIN and USHA BHASIN, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ERIK GARCIA (hereinafter “Plaintiff”), is and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                 1
       Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 2 of 15



        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on the Property, including

returning to the Country Food Mart and the Property as soon as it is accessible (“Advocacy

Purposes”).

        7.     Defendant, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE

(hereinafter “288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE”) is a Texas limited

liability corporation that transacts business in the State of Texas and within this judicial district.

        8.     Defendant, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE, may be

properly served with process via its registered agent for service, to wit: Mahedi N. Maknojiya,

Registered Agent, 1224 Chuck Drive, Friendswood, TX 77546.

        9.     Defendant, ASHOK KUMAR BHASIN (hereinafter “ASHOK KUMAR

BHASIN”) is an individual who transacts business in the State of Texas and within this judicial

district.

        10.    Defendant, ASHOK KUMAR BHASIN, may be property served with process for



                                                   2
      Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 3 of 15



service, to wit: 9803 Summer Breeze Drive, Pearland, TX 77584-2784.

       11.     Defendant, USHA BHASIN (hereinafter “USHA BHASIN”) is an individual who

transacts business in the State of Texas and within this judicial district.

       12.     Defendant, USHA BHASIN, may be property served with process for service, to

wit: 9803 Summer Breeze Drive, Pearland, TX 77584-2784.

                                       FACTUAL ALLEGATIONS

       13.     On or about January 20, 2019, Plaintiff was a customer at “Country Food Mart,” a

business located at 2255 Country Place Pkwy, Pearland, TX 77584, referenced herein as the

“Country Food Mart.”

       14.     288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE is the owner and/or

operator of the real property, Property Identification Number 249687, and improvements that

Country Food Mart is situated upon and that is the subject of this action, referenced herein as the

“Property.”

       15.     ASHOK KUMAR BHASIN is the owner or co-owner of the real property,

Property Identification Number 249688, and improvements that Express Lane Food Store is

situated upon and that is the subject of this action, referenced herein as the “Property.”

       16.     USHA BHASIN is the owner or co-owner of the real property, Property

Identification Number 513365, and improvements that Express Lane Food Store is situated upon

and that is the subject of this action, referenced herein as the “Property.”

       17.     Plaintiff lives 19 miles from the Property.

       18.     Plaintiff’s access to the business(es) located 2255 Country Place Pkwy, Pearland,

TX 77584, Harris County Property Appraiser’s account numbers 249687, 249688 and 513365

(collectively referred to as “the Property”), and/or full and equal enjoyment of the goods,



                                                  3
      Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 4 of 15



services, foods, drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD

STORE, ASHOK KUMAR BHASIN and USHA BHASIN are compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Country Food Mart and the

Property, including those set forth in this Complaint.

       19.     While the Property is comprised of three separate parcels, all parcels share a

common parking lot and serve a common building which is situated on all three parcels. There is

nothing at the property demarking any parcel boundaries that is visible to the public. As such, all

three parcels comprise a single “site” for purposes of the 2010 ADAAG Standards.

       20.     Plaintiff has visited the Country Food Mart and the Property at least once before

as a customer and advocate for the disabled. Plaintiff intends on revisiting the Country Food

Mart and the Property within six months or sooner, as soon as the barriers to access detailed in

this Complaint are removed and Country Food Mart and the Property are accessible again. The

purpose of the revisit is to be a regular customer, to determine if and when the Country Food

Mart and the Property is made accessible and to maintain standing for this lawsuit for Advocacy

Purposes.

       21.     Plaintiff intends on revisiting Country Food Mart and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       22.     Plaintiff travelled to the Country Food Mart and the Property as a customer and as



                                                 4
     Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 5 of 15



an independent advocate for the disabled, encountered the barriers to access at the Country Food

Mart and the Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Country Food Mart and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       23.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       24.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.



                                                 5
      Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 6 of 15



42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       25.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       26.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       27.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       28.     Country Food Mart is a public accommodation and service establishment.

       29.     The Property is a public accommodation and service establishment.

       30.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       31.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       32.     Country Food Mart must be, but is not, in compliance with the ADA and


                                                6
      Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 7 of 15



ADAAG.

       33.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       34.     Plaintiff has attempted to, and has to the extent possible, accessed the Country

Food Mart and the Property in his capacity as a customer at the Country Food Mart and the

Property and as an independent advocate for the disabled, but could not fully do so because of

his disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Country Food Mart and the Property that preclude and/or limit his

access to the Country Food Mart and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       35.     Plaintiff intends to visit the Country Food Mart and the Property again within six

months or sooner as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Country Food Mart and the Property and as an independent advocate

for the disabled, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at the Country

Food Mart and the Property that preclude and/or limit his access to the Country Food Mart and

the Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       36.     Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE,

ASHOK KUMAR BHASIN and USHA BHASIN, have discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,



                                               7
      Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 8 of 15



services, facilities, privileges, advantages and/or accommodations of the Country Food Mart and

the Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       37.     Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE,

ASHOK KUMAR BHASIN and USHA BHASIN, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS

LANE FOOD STORE, ASHOK KUMAR BHASIN and USHA BHASIN, are compelled to

remove all physical barriers that exist at the Country Food Mart and the Property, including those

specifically set forth herein, and make the Country Food Mart and the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       38.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Country Food Mart and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of the Country Food Mart and

the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     The total number of accessible parking spaces is inadequate and is in violation of

               Section 208.2 of the 2010 ADAAG standards. This violation made it difficult for

               Plaintiff to locate an accessible parking space.

       (ii)    The Property lacks an accessible route from the accessible parking space to the

               accessible entrance of the Property and/or Facility in violation of Section 206.2.1

               of the 2010 ADAAG standards. This violation stems from the policy decision to

               place a metal enclosure around the exterior seating area in front of “Filipiana



                                                  8
Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 9 of 15



         Again” Restaurant. Moreover, there is a second ramp much further away, but due

         to the placement of parking spaces, there is no accessible route to this ramp when

         cars are parked in violation of section 502.7 of the 2010 ADAAG standards. This

         violation made it difficult for Plaintiff to access the units of the Property.

 (iii)   The access aisle to the accessible parking space is not level due to the presence of

         a ramp in the access aisle in violation of Section 502.4 of the 2010 ADAAG

         standards. This violation made it dangerous and difficult for Plaintiff to exit and

         enter their vehicle while parked at the Property.

 (iv)    The ground surfaces of the accessible parking space have dirt and debris in it that

         create vertical rises in excess of ¼ (one quarter) inch in height, are not stable or

         slip resistant, have broken or unstable surfaces or otherwise fail to comply with

         Sections 302 and 303 of the 2010 ADAAG standards. This violation made it

         dangerous and difficult for Plaintiff to access the units of the Property.

 (v)     The one accessible parking space is not adequately marked and is in violation of

         Section 502.1 of the 2010 ADAAG standards. This violation made it difficult for

         Plaintiff to locate an accessible parking space.

 (vi)    There is a second ramp leading from the surface of the parking lot to the

         accessible entrance, however, the access route to this ramp is blocked due to the

         placement of parking spaces directly adjacent to and in front of the ramp in

         violation of section 502.7 of the 2010 ADAAG standards. This violation made it

         difficult for Plaintiff to access the units of the Property.

 (vii)   There is a second ramp leading from the surface of the parking lot to the

         accessible entrance, with a slope exceeding 1:8 in violation of Section 405.2 of



                                            9
Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 10 of 15



          the 2010 ADAAG standards. The extreme slope of this ramp renders this ramp

          inaccessible. This violation made it dangerous and difficult for Plaintiff to access

          the units of the Property.

 (viii)   There is a third ramp on the south side of the Property, but this ramp is also

          inaccessible as it is located directly in front of a parking space, so that when a car

          parks in the parking space in front of the ramp it blocks the accessible route to the

          ramp in violation of section 502.7 of the 2010 ADAAG Standards.

 (ix)     There is a third ramp on the south side of the Property, with a slope exceeding

          1:10 in violation of Section 405.2 of the 2010 ADAAG standards. The extreme

          slope of this ramp renders this ramp inaccessible. This violation made it

          dangerous and difficult for Plaintiff to access the units of the Property.

 (x)      As a result of the policy decisions to locate ramps in areas that consistently lack

          accessible routes, there is not an accessible route leading from the parking lot to

          the accessible entrances in violation of section 206.2.1 of the 2010 ADAAG

          standards. This violation made it difficult and dangerous for Plaintiff to access

          the units of the Property.

 (xi)     At Unit 2251A, there is a doorway threshold with a vertical rise in excess of ½

          (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

          violation of Section 404.2.5 of the 2010 ADAAG standards. This violation made

          it dangerous and difficult for Plaintiff to access the units of the Property.

 (xii)    The vertical reach to the frozen drink dispensers at Country Food Mart exceeds

          the maximum allowable height of 48 (forty-eight) inches above the finish floor or




                                            10
Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 11 of 15



         ground in violation of Section 308.3.1 of the ADAAG standards. This violation

         made it difficult for Plaintiff to property utilize public features of the Facility.

 (xiii) The interior of Country Food Mart has sales and services counters lacking any

         portion of the counter that has a maximum height of 36 (thirty-six) inches from

         the finished floor in violation of Section 904.4 of the 2010 ADAAG standards, all

         portions of the sales and service counter exceed 36 (thirty-six) inches in height

         from the finished floor. This violation made it difficult for Plaintiff to properly

         transact business at the Facility.

 (xiv)   Defendants fail to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS AT COUNTRY FOOD MART

 (i)     The Facility lacks restroom signage in compliance with Sections 216.8 and 703 of

         the 2010 ADAAG standards. This made it difficult for Plaintiff to locate

         accessible restroom facilities.

 (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

         2010 ADAAG standards. This made it difficult for Plaintiff to utilize the restroom

         facilities.

 (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

         are not insulated or configured to protect against contact in violation of Section

         606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff to safely

         utilize the restroom facilities.




                                              11
     Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 12 of 15



       (iv)     The paper towel dispenser in the restroom is located outside the prescribed

                vertical reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards.

                This made it difficult for Plaintiff to safely utilize the restroom facilities.

       (v)      The restrooms in the Facility have grab bars adjacent to the commode which are

                not in compliance with Section 604.5 of the 2010 ADAAG standards as the rear

                bar is missing. This made it difficult for Plaintiff to safely utilize the restroom

                facilities.


       (vi)     The restroom lacks adequate clear floor space for the toilet in violation of Section

                606.2 of the 2010 ADAAG standards. This made it difficult for the Plaintiff to

                safely utilize the restroom facilities.

       (vii)    The hand operated flush control is not located on the open side of the accessible

                stall in violation of Section 604.6 of the 2010 ADAAG standards. This made it

                difficult for Plaintiff to safely utilize the restroom facilities.

       (viii)   The toilet paper dispenser in the accessible toilet is not positioned properly and

                violates Section 604.7 of the 2010 ADAAG standards. This made it difficult for

                Plaintiff to safely utilize the restroom facilities.

       (ix)     The mirror in the bathrooms exceeds the maximum height permitted by Section

                603.3 of the 2010 ADAAG standards. This violation made it difficult for the

                Plaintiff to properly utilize public features of the restroom.

       39.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Country Food Mart

and the Property.

       40.      Plaintiff requires an inspection of the Country Food Mart and the Property in


                                                   12
     Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 13 of 15



order to determine all of the discriminatory conditions present at the Country Food Mart and the

Property in violation of the ADA.

       41.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       42.     All of the violations alleged herein are readily achievable to modify to bring the

Country Food Mart and the Property into compliance with the ADA.

       43.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Country Food Mart and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       44.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Country Food Mart and the Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       45.     Upon information and good faith belief, the Country Food Mart and the Property

have been altered since 2010.

       46.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       47.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE, ASHOK KUMAR

BHASIN and USHA BHASIN, are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Country Food Mart and the Property, including



                                                13
     Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 14 of 15



those alleged herein.

       48.     Plaintiff’s requested relief serves the public interest.

       49.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE, ASHOK

KUMAR BHASIN and USHA BHASIN.

       50.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, 288 EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE,

ASHOK KUMAR BHASIN and USHA BHASIN, pursuant to 42 U.S.C. §§ 12188 and 12205.

       51.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, 288

EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE, ASHOK KUMAR BHASIN and

USHA BHASIN, to modify the Country Food Mart and the Property to the extent required by the

ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant 288 EXPRESS, LLC, d/b/a EXPRESS LANE

               FOOD STORE, in violation of the ADA and ADAAG;

       (b)     That the Court find Defendant, ASHOK KUMAR BHASIN, in violation of the

               ADA and ADAAG;

       (c)     That the Court find Defendant, USHA BHASIN, in violation of the ADA and

               ADAAG;

       (d)     That the Court issue a permanent injunction enjoining Defendants, 288

               EXPRESS, LLC, d/b/a EXPRESS LANE FOOD STORE, ASHOK KUMAR

               BHASIN and USHA BHASIN, from continuing their discriminatory practices;



                                                 14
    Case 4:19-cv-00610 Document 1 Filed on 02/21/19 in TXSD Page 15 of 15



       (e)    That the Court issue an Order requiring Defendants, 288 EXPRESS, LLC, d/b/a

              EXPRESS LANE FOOD STORE, ASHOK KUMAR BHASIN and USHA

              BHASIN, to (i) remove the physical barriers to access and (ii) alter the subject

              Country Food Mart and the Property to make it readily accessible to and useable

              by individuals with disabilities to the extent required by the ADA;

       (f)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (g)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

Dated: February 21, 2019.                   Respectfully submitted,

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro
                                            Attorney-in-Charge for Plaintiff
                                            Southern District of Texas ID No. 3182479
                                            The Schapiro Law Group, P.L
                                            7301-A W. Palmetto Park Rd., #100A
                                            Boca Raton, FL 33433
                                            Tele: (561) 807-7388
                                            Fax: (561) 807-7198
                                            Email: schapiro@schapirolawgroup.com




                                               15
